192 F.2d 1022
52-1 USTC  P 9157
RHODES-JENNINGS FURNITURE CO., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11354.
United States Court of Appeals Sixth Circuit.
Dec. 11, 1951.

F. E. Hagler, Memphis, Tenn., for petitioner.
Theron L. Caudle, Charles Oliphant, Ellis N. Slack, W. Herman Schwatka, and Virginia Adams, all of Washington, D.C., for respondent.
Before HICKS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This case was heard upon the transcript of record, briefs and arguments of counsel;


2
And the Court being of the opinion that the Findings of Fact of the Tax Court are fully supported by the evidence and are not clearly erroneous, and that the Court was not in error in its Conclusions of Law applicable thereto;


3
It is ordered that the judgment of the Tax Court be affirmed for the reasons set forth in the opinion of the Court.